                                   1

                                   2                                     UNITED STATES DISTRICT COURT

                                   3                                    NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     CHARLES KINNEY,                                       Case No.19-mc-80018-JD
                                                           Plaintiff,
                                   6
                                                                                               ORDER RE PREFILING REVIEW
                                                    v.
                                   7

                                   8     PHILIP S. GUTIERREZ,
                                                           Defendant.
                                   9

                                  10

                                  11             Plaintiff Charles Kinney is subject to a vexatious-litigant order in this district. Dkt. No. 56

                                  12   in Case No. 18-cv-01041-EMC. Among his many earlier lawsuits is a case against the Honorable
Northern District of California
 United States District Court




                                  13   Philip S. Gutierrez, United States District Judge in the Central District of California, related to

                                  14   Kinney’s real property in Los Angeles. See Dkt. No. 53 at 4-5 in Case No. 18-cv-01041-EMC.

                                  15   Judge Edward Chen imposed a pre-filing review requirement for any further suits in our district

                                  16   related to that property or associated court proceedings.

                                  17             The Court has reviewed the proposed complaint lodged under this case name and number,

                                  18   and finds that it falls within the scope of the vexatious-litigant order. Kinney again sues Judge

                                  19   Gutierrez in relation to his Los Angeles property, and again challenges the orders against him in

                                  20   the earlier actions. See, e.g., Compl. ¶¶ 5-6, 18.

                                  21             Consequently, the complaint may not be filed. The Clerk of Court is directed to close this

                                  22   matter.

                                  23             IT IS SO ORDERED.

                                  24   Dated: February 28, 2019

                                  25

                                  26
                                                                                                        JAMES DONATO
                                  27                                                                    United States District Judge
                                  28
